EXHIBIT 10.1
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
NOTE AND WARRANT PURCHASE AGREEMENT

 
This NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made as of the __th
day of January, 2012 by and between the undersigned purchaser (the “Purchaser”)
and AEMETIS ADVANCED FUELS KEYES, INC., a Delaware corporation (the “Company”)
and AEMETIS, INC., a Nevada corporation (“Aemetis”), both having their principal
offices at 20400 Stevens Creek Blvd., Suite 700, Cupertino, CA 95014.  The
Company is a wholly-owned subsidiary of Aemetis.
 
WHEREAS, the Company is offering up to $3,000,000 of its 5% Notes with Warrants
(the “Notes” or each is a “Note”) pursuant to the terms of the Notes, the
Warrant Agreement and this Note and Warrant Purchase Agreement;
 
WHEREAS, the parent of the Company is offering the Purchaser certain warrants
exercisable for common stock in Aemetis, Inc. (“Warrants”) equal to One (1)
warrant for every Three Dollars ($3.00) of principal amount loaned to the
Company by the Purchaser under the Note.
 
NOW, THEREFORE, for and in consideration of the premises and covenants herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.   Purchase and Sale.
 
(a)   Purchase and Sale of Notes. Subject to the terms and conditions of this
Agreement, the Purchaser hereby subscribes for the dollar amount set forth on
the Purchaser Signature Page to this Agreement at the face amount of the Note
purchased.
 
(b)   Acceptance.  By signing this Agreement and delivering a copy of this
Agreement to the Purchaser, the Company hereby accepts the subscription of the
Purchaser.
 
(c)   Subscription Irrevocable.  The subscription of the Purchaser is
irrevocable.
 
2.   Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchaser that:
 
(a)   Incorporation.  The Company is a corporation duly organized and validly
existing and in good standing under the laws of the Delaware.
 
(b)   Authorization.  All corporate action on the part of the Company, its
officers and directors necessary for the authorization, execution, delivery and
performance of all obligations of the Company under this Agreement and for the
authorization, issuance and delivery of the Note and Warrant being sold
hereunder has been or will be taken prior to acceptance of this Agreement, and
this Agreement, when executed and delivered to the Purchaser shall constitute a
binding and enforceable obligation of the Company.
 
(c)   Validity of Securities.  The Notes and Warrants to be purchased and sold
under to this Agreement, when issued, sold and delivered in accordance with the
terms of this Agreement for the consideration expressed herein, will be duly and
validly issued.
 
 
1

--------------------------------------------------------------------------------

 
 
3.   Representations and Warranties by the Purchaser.  The Purchaser represents
and warrants, to the Company as follows:
 
(a)   The Purchaser is acquiring the Notes and Warrants for the Purchaser’s own
account for investment and not with a view to resale or distribution of all or
any part of the Notes or Warrants except in accordance with and as provided for
in this Agreement.
 
(b)   Immediately prior to the purchase:
 
(i)   the Purchaser has such knowledge and experience in financial and business
matters that the Purchaser is capable of evaluating the risks and merits of
investment in the Notes; and
 
(ii)   the Purchaser is able to bear the economic risk of the investment.
 
(c)   The Purchaser has been informed as to, and is familiar with, the business
activities of the Company.  The Purchaser acknowledges that he or she or it has
made the decision to invest in the Note and Warrant on the basis of publicly
available information about the Company in the Company’s filings with the
Securities and Exchange Commission (“SEC”), copies of which may be accessed on
the website of the SEC at www.SEC.gov (the “Public Information”).  The Purchaser
acknowledges having been given the opportunity to review all documents material
to an investment in the Note and Warrant that the Company can provide without
unreasonable effort or expense.
 
(d)   The Purchaser has had an opportunity to ask questions of, and receive
answers from, appropriate representatives of the Company, including its
officers, concerning the Company and its business, and the terms and conditions
of the Offering, and to obtain such additional information as the Purchaser
deems necessary to verify the accuracy and adequacy of the information the
Purchaser has obtained.  The Purchaser fully understands that this Offering has
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”) in reliance upon exemptions therefrom, and, accordingly, to
the extent that the Purchaser is not supplied with information which would have
been contained in a registration statement filed under the Securities Act and
the Purchaser must rely on the Purchaser’s own access to such information.
 
(e)   The Purchaser affirms that the Purchaser is an “accredited investor” as
that term is defined and construed pursuant to Rule 501 under the Securities Act
because the Purchaser is one or more of the following (check all that apply):
 
_____
A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of this purchase exceeds $1,000,000 (excluding the
value of the Purchaser’s principal residence);

 
_____
A natural person who had an individual income in excess of $200,000 in each of
the two most recent years (or a joint income with spouse in excess of $300,000
in each of those years) and who reasonably expects to reach the same income
level in the current year;

 
_____
A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of purchasing the Notes, and whose purchase is directed by a
sophisticated person (as described in applicable regulations promulgated under
the Act);

 
_____
A bank or savings and loan association;

 
_____
A broker or dealer registered under Section 15 of the Securities Exchange Act of
1934, as amended;

 
 
2

--------------------------------------------------------------------------------

 
 
_____
An insurance company;

 
_____
An investment company registered under the Investment Company Act of 1940 or a
business development company (as defined by said Act), or Small Business
Investment Company licensed by the Small Business Administration;

 
_____
An employee benefit plan within the meaning of Title I of ERISA and (A) the
investment decision has been made by a plan fiduciary which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or (B) the plan has total assets in excess of $5,000,000, or (C) the
Plan is a self directed plan and its investment decisions are made solely by
persons who are accredited investors;

 
_____
A corporation, Massachusetts or similar business trust, partnership, or
organization described in 501(c)(3) of the Internal Revenue Code of 1986, as
amended,  and not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

 
_____
A director or executive officer of the Company;

 
_____
An entity all of the investors in which are “accredited investors.”

 
(f)   The Purchaser affirms that all information that the Purchaser has provided
to the Company either directly or indirectly, concerning the Purchaser, the
Purchaser’s financial position and the Purchaser’s knowledge of financial and
business matters is accurate and complete as of the date of this Agreement.
 
(g)   The Purchaser fully understands and agrees that the Purchaser must bear
the economic risk of the Purchaser’s investment in the Note and Warrant for an
indefinite period of time because, among other reasons, the Note and Warrant
have not been registered under the Securities Act, and, therefore, they cannot
be sold, pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act or, in the opinion of counsel acceptable to
the Company, an exemption from such registration is available.
 
(h)   The Purchaser understands that no federal or state agency has passed upon
the offering of the Notes or made any finding or determination as to the
fairness of the offering the Notes.
 
(i)   The Purchaser recognizes that this investment involves a high degree of
risk, and the Purchaser has carefully considered whether an investment in the
Note and Warrant is appropriate for the Purchaser.  The Purchaser understands
that the Note and Warrant are a suitable investment only for persons who have
substantial financial resources and will have no need for liquidity in their
investment.
 
(j)   If the subscription is being made by a person acting in a representative
or fiduciary capacity, such person has full power and authority to execute and
deliver this Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or other entity, has
full right and power to perform pursuant to this Agreement.  The undersigned,
will, upon request of the Company, furnish the Company a true and correct copy
of (1) if the Purchaser is a trust, the trust agreement under which it is
organized, (2) if the Purchaser is a Partnership, the partnership agreement
under which it is organized, and (3) if the Purchaser is a corporation, the
Articles of Incorporation and By-laws and a copy (certified by the secretary or
other authorized officer) of appropriate corporate resolutions authorizing the
specific investment.  If the subscription is being made by a person acting in a
representative capacity, the representations and warranties contained in this
Agreement, including specifically and without limitation those provided for in
paragraph 3(e), shall be deemed to have been made on behalf of the person or
persons for whom the undersigned is so purchasing.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)   The Company has not provided to the Purchaser any projections of operating
results, revenues, or profits for use in connection with or reliance upon
related to the purchase of the Note and Warrant.  If the Purchaser has seen any
such projections, the Purchaser understands and agrees that the Purchaser will
not rely upon them for purposes of investing in the Note and Warrant because,
among other reasons, the timing, sources and amount of funding to be received by
the Company is currently uncertain and so that any projections based upon the
receipt of such funding will be inherently unreliable.
 
(l)   Purchaser will keep confidential and not disclose any non-public
information received in connection with the Note and Warrant from the Company or
any of its affiliates or principals, except that Purchaser may disclose such
information (i) with the written consent of Company, (ii) to Purchaser's
affiliates and legal counsel for Purchaser and its affiliates, (iii) to
auditors, accounting firms or accountants of Purchaser and its affiliates as may
be required in connection with any audit or other review of the books and
records of any such entity, and (iv) to any parties as may be required by law,
government regulation or order (including without limitation, any regulation or
order of an insurance regulatory agency or body), by subpoena or by any other
legal, administrative or legislative process.  Purchaser also acknowledges and
agrees that Purchaser is prohibited from any buying or selling of the Company’s
public securities on the basis of this material non-public information until
after the information either becomes publicly available by the Company (such as
in a Current Report on Form 8-K or in the Company’s 10-Q) or ceases to be
material, and in no event for at least thirty (30) days from the date hereof.
 
(m)   All representations and warranties set forth above or in any other written
statement or document delivered by the Purchaser in connection with the
subscription shall be true and correct in all respects on and as of the date of
this Agreement and as of the date of acceptance, and they shall survive
acceptance and the closing and delivery of the Notes.
 
4.   Indemnification.
 
(a)   Indemnification by Purchaser for misrepresentations.  The Purchaser hereby
agrees to indemnify and hold harmless the Company and the directors, officers
and professional advisors of the Company, from and against any and all loss,
damage, cost, liability or expense, including reasonable attorney’s fees, due to
or arising out of any misrepresentation or  breach of any representation,
warranty or covenant of the Purchaser at the time of this Agreement, and from
any representation or warranty of the Purchaser becoming false or misleading
prior to acceptance of the subscription by the Company unless the Purchaser
shall have given written notice to the Company of such change prior to
acceptance.
 
(b)   Indemnification by Purchaser for meritless claims.  The Purchaser hereby
agrees to indemnify and hold harmless the Company and its directors, officers
and professional advisors from and against any and all loss, damage, liability,
cost and expense, including reasonable attorney’s fees, incurred in connection
with defending any claim brought for or on behalf of the Purchaser with respect
to investment in the Notes if judgment is rendered by a court of competent
jurisdiction in favor of such indemnified party against the Purchaser with
respect to the matters referred to above.
 
(c)   The foregoing indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of the Purchaser’s Notes. Notwithstanding the
foregoing indemnifications, the Purchaser does not thereby or in any other
manner waive any rights granted to the Purchaser under federal, state, or
provincial securities laws and regulations.
 
5.   Broker Fees and Legal Fees.  The Company and the Purchaser represent and
agree that the transactions contemplated by this Agreement have been carried on
by the parties directly and without the intervention of any other person in such
manner as to give rise to any valid claim against either party for a finder’s
fee, brokerage commission or other similar payment.  Each party shall pay its
own legal fees and costs for document preparation and review.
 
 
4

--------------------------------------------------------------------------------

 
 
6.   Note and Warrant to be Legended.  A restrictive legend in substantially the
following form will be imprinted on the Note and Warrant, and any shares issued
to Purchaser upon exercise of a Warrant, and stop transfer orders or other
appropriate instructions to such effect will be maintained against the transfer
of the Notes or Stock on the transfer records of the Company or its transfer
agent:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES OR “BLUE SKY” LAWS, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, OR OTHERWISE DISPOSED OF UNLESS
REGISTERED PURSUANT TO THE PROVISIONS OF SUCH ACT AND BLUE SKY LAWS OR AN
EXEMPTION THEREFROM IS AVAILABLE AS ESTABLISHED BY A WRITTEN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY.
 
The transfer the Note and Warrant will only be effected in accordance with the
foregoing legend.
 
7.   Miscellaneous.
 
(a)   Applicable Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of California.
 
(b)   State in which Offered.  The Notes are offered to and will be purchased by
the Purchaser in the State of California.
 
(c)   Binding Effect.  Except as otherwise provided herein, this Agreement shall
be binding upon and inure to the benefit of the parties and their successors,
legal representatives and assigns.
 
(d)   Assignments.  The Purchaser agrees that except as provided herein neither
the Purchaser nor the Purchaser’s legal representatives will sell, assign,
encumber or transfer, in any manner whatsoever, this Agreement or its rights
under this Agreement without prior written approval from an authorized officer
of the Company.
 
(e)   Entire Agreement.  This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof and supersedes any prior
understandings, oral or written.
 
(f)   Modification. Any terms of this Agreement may be waived or modified only
in writing, signed by the Company and holders of each of the Notes issued by the
Company in this offering, which waivers or modifications shall equally modify
all Note and Warrant Purchase Agreements entered into in connection with the
offering.
 
(g)   Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or three
(3) days after deposit in the United States Post Office, by registered or
certified mail, addressed to a party at its address hereinafter shown below or
at such other address as such party may designate by ten (10) days advance
written notice to the other party.
 
(h)   Counterparts.  This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one counterpart has been signed by each party and delivered to
the other party, it being understood that each of the parties need not sign the
same counterpart.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Note and Warrant Purchase
Agreement as of the day and year first above written.
 

  AEMETIS ADVANCED FUELS KEYES, INC.          
 
By:
              Name:               Title:    

 
IN WITNESS WHEREOF, the undersigned has executed this Note and Warrant Purchase
Agreement for $________ of Notes and Warrants of the Company on the __th day of
January, 2012.
 

   
Purchaser’s (and Joint Purchaser’s) Name(s) and Address (Please Print or Type)
                 
Signature of Purchaser
                         
Telephone:  ________________________
         
Taxpayer ID/Social Security No. of Purchaser
 
Mailing address (if Different)
                 
Signature of Joint Purchaser (if any)
                 
Telephone:  ________________________
             
Purchaser Representative (if any)
 
Taxpayer ID/Social Security No. of Joint Purchaser
             

 
Please indicate manner in which Notes are to be held:
         
Community Property*
     
Subchapter S Corporation**
     
Joint Tenancy*
     
Partnership**
     
Tenancy in Common*
     
Trust
     
Separate Property
     
Corporation**
     
Individual Ownership
     
Other (Please Indicate) ____
 



**   If other than calendar year, please state fiscal year end:
_________________________
 
 
 
6